In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00207-CR



        MARK LINDSEY MCKINLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 16,341




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION
          Mark Lindsey McKinley filed an appeal from his conviction for aggravated assault on his

plea of guilty pursuant to a plea agreement. The record also contains his waiver of his right to

file a motion for new trial and appeal. The certificate of right of appeal thus also indicates he has

no right of appeal both because of the plea agreement and his waiver. Counsel nevertheless filed

a motion for new trial at the request of his client, and McKinley thereafter filed a pro se notice of

appeal.

          Sentence was imposed August 9, 2013, and the motion for new trial was untimely filed

by hand delivery thirty-three days later, September 11, 2013. See TEX. R. APP. P 26.2. The

notice of appeal was therefore due to be filed within thirty days of the date sentence was

imposed, on or before September 9, 2013. The notice of appeal was filed September 19, 2013.

          Without a timely notice of appeal, we have no jurisdiction to hear the appeal. Although

the notice was filed within fifteen days of its due date, the extension period cannot apply in this

case, because no motion to extend time to file the notice of appeal was filed. The Texas Court of

Criminal Appeals interprets Rule 26.3 of the Texas Rules of Appellate Procedure strictly to

require an appellant to file his or her notice of appeal and motion for extension of time within the

fifteen-day period for filing a late notice of appeal. TEX. R. APP. P 26.3; Olivo v. State, 918

S.W.2d 519, 522 (Tex. Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex. Crim.

App. 1993)). The Texas Court of Criminal Appeals has expressly held that, without a timely-

filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an




                                                 2
appeal. See id.; see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998) (per

curiam).

       On September 30, 2013, we sent a letter to McKinley providing him with ten days to

show this Court how we had jurisdiction over his appeal. We have received a response from

McKinley in which he explains to this Court how he was unjustly treated below but does not

show this Court how it could have jurisdiction under these facts to hear his appeal. We have no

jurisdiction over his appeal and have no option but to dismiss.

       We dismiss the appeal for want of jurisdiction.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       October 17, 2013
Date Decided:         October 18, 2013

Do Not Publish




                                                3